Citation Nr: 1627395	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-24 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 10 percent prior to October 2, 2013, and 50 percent from October 2, 2013.

2.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an evaluation in excess of 10 percent for degenerative changes, right knee.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative hypertrophy, right acromioclavicular joint.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative hypertrophy, left acromioclavicular joint.

6.  Entitlement to an evaluation in excess of 10 percent for left calf muscle injury.

7.  Entitlement to service connection for a heart condition.

8.  Entitlement to service connection for left shoulder rotator cuff tear of the supraspinatus tendon, status post repair.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for diabetes mellitus, type II.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to August 2003.  

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issues of entitlement to an evaluation in excess of 10 percent for left calf muscle injury, entitlement to service connection for a left shoulder rotator cuff tear of the supraspinatus tendon, entitlement to service connection for erectile dysfunction, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 8, 2011, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since July 8, 2011, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's GERD has been manifested by pyrosis and reflux.

4.  The Veteran's right knee degenerative changes are manifested by pain productive of limitation of flexion, with no evidence of ankylosis, recurrent subluxation or ligament laxity, cartilage dislocation, malunion or nonunion, or genu recurvatum.

5.  The Veteran's degenerative hypertrophy, right acromioclavicular joint, is manifested by pain productive of flexion limited to 50 degrees and abduction limited to 80 degrees.

6.  The Veteran's degenerative hypertrophy, left acromioclavicular joint, is manifested by pain productive of flexion limited to 70 degrees and abduction limited to 90 degrees.

7.  Hypercholesterolemia and hypertriglyceridemia are laboratory findings and are not disabilities for which VA benefits can be granted.

8.  The evidence of record is at least in equipoise that the Veteran's diabetes mellitus, type II, is related to his active duty service.


CONCLUSIONS OF LAW

1.  Prior to July 8, 2011, the criteria for a disability rating of 30 percent, but no greater, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  From July 8, 2011, the criteria for a disability rating of 50 percent, but no greater, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2015).

4.  The criteria for a rating of 30 percent, but no greater, for right knee degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5019, 5256-5263 (2015).

5.  The criteria for a disability rating of 20 percent, but no greater, for degenerative hypertrophy, right acromioclavicular joint, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201-5010 (2015).

6.  The criteria for a disability rating of 20 percent, but no greater, for degenerative hypertrophy, left acromioclavicular joint, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201-5010 (2015).

7.  The criteria for service connection for a heart disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

8.  The criteria for service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in August 2009, September 2010, and April 2012 satisfied the duty to notify provisions with respect to service connection and increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the evidence associated with the record includes the Veteran's service treatment records, VA treatment records, Tricare records, Social Security Administration (SSA) records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examinations in connection with the claims decided herein in February 2007, October 2008, January 2009, September 2009, October 2010, May 2013, November 2014, and April 2015.  Upon review, the Board finds the VA examinations and opinions to be sufficient and adequate.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's electronic file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Increased Evaluation Claims

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).


The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

PTSD

The Veteran seeks entitlement to higher evaluations for PTSD.  By way of history, after initially filing a claim of entitlement to service connection in July 2008, he was granted entitlement to service connection and assigned a 10 percent evaluation under Diagnostic Code 9411 in March 2009 and July 2013 rating decisions.  Thereafter, in a March 2015 rating decision, the RO increased his evaluation to 50 percent effective October 2, 2013.  As such, the Board will first assess the propriety of the 10 percent evaluation assigned prior to October 2, 2013, and then assess the propriety of the 50 percent evaluation assigned since October 2, 2013.  

Under the rating schedule, a 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Here, the Veteran was provided with a VA PTSD examination in January 2009, at which time he was diagnosed as having PTSD of mild-to-moderate severity.  He was fully oriented in all spheres, and his responses to questions of content were forthright and complete and demonstrated an average fund of knowledge.  His speech was of full volume and with normal rhythm.  Expressed cognitions were well considered and articulated appropriate to topic.  There was no indication of psychotic processes, delusional disorder, loosened dissociations, or organicity.  His affect was mildly restricted, while his dominant mood was mildly, at times moderately, anxious, specifically when discussing traumas.  The Veteran reported no overall difficulties with either recent or remote memories.  The Veteran further reported living with his spouse and being able to shop for his own belongings as well as enjoy social interactions, primarily with family.  The Veteran indicated experiencing intrusive thoughts or recollections of in-service traumas occurring 4 to 5 times per week, which then gave rise to primary symptoms of anxiety and agitation with outbursts of verbal irritability.  The Veteran also reported sleep disturbance secondary to sleep apnea with several awakenings during the night.  The Veteran was somewhat reluctant to engage in activities and/or conversation regarding his in-service experiences.  He reported mild tendency to be socially isolated and his social interactions were mainly with family.  He presented as being mildly emotionally blunted.  He had somewhat general long-term plans, but lacked full positive expectation for future events.  Evidence for hyperarousal was indicated by sleep disturbance, which was secondary to PTSD and sleep apnea, as well as a history of irritability with outbursts of verbal anger occurring several times per week along with mild to moderate indications of vigilance.  The examiner opined that the overall impact of the Veteran's psychologic stress posed fairly consistent mild-to-moderate difficulties for him in social and occupational interactions secondary to outbursts of verbal anger, irritability, and vigilance.  However, the Veteran reported overall ability to carry out his routine and even more complex tasks reliably and responsibly, and the Veteran did have meaningful relationships.  The Veteran assigned a GAF score of 62 to 65, indicative of mild symptoms.  

VA treatment records initially assigned the Veteran a GAF scores ranging from 65 to 70 in 2009, indicative of mild symptoms.  At this time, he was appropriately dressed, polite, and cooperative.  His speech was clear, unpressured, and intelligible without circumlocution.  His mood "a little anxious" with congruent affect.  Although he had a history of non-suicidal depression and sadness, the Veteran adamantly denied any active or passive suicidal/homicidal/assaultive ideations, intents, or plans.  The Veteran's thought processes were linear, coherent, and sequential, with no overt evidence of fragmentation, tangentiality, circumstantiality or other thought disorders.  He denied any audio/visual hallucinations, delusions, illusions or other perceptual disturbances.  His examinations were unremarkable for significant psychiatric disorders that would warrant emergent psychiatric or hospitalization interventions.  

By early 2011, the Veteran's PTSD symptoms were assigned a GAF of 55, again indicative of moderate symptoms.  At that time, the Veteran was alert and oriented and exhibited good grooming and hygiene.  His speech was normal while his memory was grossly intact.  His affect was appropriate, while his mood was euthymic.  The Veteran's associations were tight and goal directed.  He presented no psychotic symptoms, and denied any audio/visual hallucinations as well as current suicidal or homicidal ideations.  

By July 8, 2011, however, the Veteran's PTSD symptoms were assigned a GAF of 50, indicative of serious symptoms, due to increased anger and irritability, as well as an increase in nightmares.  At that time, he was alert and oriented, with good grooming and hygiene.  His speech was normal, and his memory was grossly intact.  His affect and mood were mildly anxious.  Associations were tight and goal directed.  He presented no psychotic symptoms, and denied any audio/visual hallucinations as well as current suicidal ideation or homicidal ideation.  

The Veteran was again provided with a VA PTSD examination in May 2013, at which time he was diagnosed as having PTSD resulting in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's PTSD was manifested by recurrent and distressing recollections and dreams of in-service traumas.  The Veteran reported irritability or outbursts of anger, depressed mood, anxiety, flashbacks, nightmares, a tendency to be reclusive, and chronic sleep impairment.  He endorsed efforts to avoid thoughts, feelings or conversations associated with his in-service traumas, as well as feelings of detachment or estrangement from others and restricted range of affect.  He described his relationship with his spouse as "off and on."  The Veteran reported that he was retired and that he focused his energies on Internet explorations, monitoring his health problems, and spending time with his dog.  The examiner found that the Veteran was capable of managing his financial affairs, and that he did not appear to pose any threat of danger or injury to himself or to others.  

Later in 2013, the Veteran's PTSD symptoms were assigned a GAF of 45, indicative of serious symptoms.  At that time, the Veteran was alert and oriented, with good grooming and hygiene.  His speech was normal, while his memory was grossly intact.  His affect was appropriate, while his mood was mildly sad.  Associations were tight and goal directed.  However, by October 2, 2013, the Veteran reported fleeting suicidal ideation as a result of family disorder.  He was again assigned a GAF score of 45 at that time.  On the basis of the October 2, 2013, report of fleeting suicidal ideation, the RO increased his PTSD evaluation to 50 percent on that date.  

The Veteran was provided with another VA PTSD examination in November 2014, at which time he was diagnosed as having PTSD as well as persistent depressive disorder, which appeared to be a progression of his PTSD.  However, the examiner explained that the symptoms of these two disorders were overlapping significantly and could not be delineated.  The Veteran's psychiatric symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran indicated that his time was filled with medical appointments and odd chores around the house, although he mostly sat around the house.  He reported being married for 33 years, and indicated that his 17-year-old daughter continued to live at home, although their relationship had been strained.  He reported no hobbies or leisure interests, and that he used to partake in sports but was now hobbled by pain and physical limitations.  He reported having a number of friends with whom he met up with for breakfast about once per month, and indicated that he was also involved in the Knights of Columbus through his church and met with the organization twice per month.  The Veteran reported increasing fatigue and depression, and indicated that he put his revolver to his head to try to put an end to things months prior (although he denied any current suicidal ideation).  The Veteran had not been psychiatrically hospitalized.  He reported daily feelings of anger and irritability, which had caused ongoing problems in his marital relationship as his spouse felt he was emotionally abusive or her.  He denied any episodes of violence or having any domestic issues of physical abuse.  He reported currently getting approximately 5 hours of sleep per night, although he continued to be tired and fatigued during the day.  He reported experiencing disturbing dreams at night as well as flashbacks of his service traumas.  The Veteran reported changes to his self
image and self-esteem and reported feelings of uselessness and self-criticism for not being able to do much, although he had tried to volunteer in the community in order to counteract these feelings.  Outside of his immediate friends, the Veteran reported having difficulty trusting others.  He denied experiencing panic attacks.  He avoided going to stores and the mall, which appeared more due to getting very angry and upset than to anxiety.  He did not report exaggerated startle responses, and did not appear to experience hypervigilance.  He reported experiencing flashbacks when hearing news reports of beheadings in the Middle East.  The Veteran did not complain of memory issues or decreased concentration.  Upon objective examination, the Veteran's grooming and hygiene were good, and his speech was unremarkable.  His thought processes were organized and coherent.  His mood appeared mildly depressed, while his affect was congruent to his mood.  His PTSD was manifested by depressed mood, anxiety, anger, irritability, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.

The Board finds that, prior to July 8, 2011, the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), warranting 30 percent rating.  During this time, his PTSD symptomatology included depressed mood, anxiety, and chronic sleep impairment.  Examiners and other medical professionals consistently described the severity of his PTSD symptoms as mild-to-moderate in nature.  Based on the above, the Board finds that the Veteran's PTSD symptomatology satisfied the criteria for a 30 percent rating prior to July 8, 2011.  However, the Board finds that the Veteran's PTSD did not warrant an evaluation in excess of 30 percent prior to July 8, 2011, as there was no demonstration of symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  He demonstrated normal speech volume and rhythm, only a mildly restricted affect, and enjoyed social interactions with only a mild tendency to social isolation.  He presented as only mildly emotionally blunted.  He did not report suicidal ideation, or demonstrate impairment in memory, judgment, or abstract thinking during that period.

Based on the relevant evidence, the Board finds the Veteran's PTSD symptomatology more nearly approximates functional impairment comparable to occupational and social impairment with reduced reliability and productivity, warranting at least a 50 percent rating from July 8, 2011, the date he was first assigned a GAF score indicative of serious symptomatology.  His social isolation and irritability resulted in diminution in family relations.  The Veteran also endorsed frequent anxiety and depression that affects his ability to effectively function.  In addition, the Veteran reported passive suicidal ideation as well as chronic sleep impairment.  The Board finds these symptoms most closely approximate the criteria for a 50 percent rating for PTSD.  Based on the above, the Board finds the Veteran's PTSD symptomatology satisfies the criteria for a 50 percent rating from July 8, 2011.

After reviewing all the evidence of record, the Board finds that the Veteran's symptoms do not manifest to a degree warranting an evaluation in excess of 50 percent at any time during the period on appeal.  There has been no demonstration of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, the Board acknowledges deficiencies in mood and occasional deficiencies in family relations, but the Board finds that the Veteran does not experience deficiencies in judgment or thinking.  

Regarding the Veteran's judgment and thinking, examiners and medical professionals have noted that the Veteran's abstract thought, insight, and judgment were within normal limits.  His thought process are goal directed and he had no preoccupations, obsessions, delusions, or homicidal ideation.  The Veteran has friends and is active in community organizations.  The Board accepts that the Veteran has deficiencies in mood and family relations.  The Veteran experiences daily anger and irritability with outbursts.  The Veteran's has been married over 30 years and his family relationships are described as generally good, although sometimes strained due to his anger and irritability.  These symptoms, however, do not manifest to a degree that more nearly approximates the 70 percent rating criteria.  As such, the Board finds that the Veteran's symptoms since July 8, 2011, are sufficiently addressed under the 50 percent rating criteria showing occupational and social impairment, with reduced reliability and productivity.

The Board reiterates that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with reduced reliability and productivity due to disturbances in motivation and mood.  See Mauerhan, 16 Vet. App. 436. 

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD more nearly approximate the criteria for a 30 percent disability evaluation prior to July 8, 2011, and the criteria for a 50 percent disability evaluation from July 8, 2011, and to this extent the appeal is granted.

GERD

The Veteran seeks an evaluation in excess of 10 percent for his service-connected GERD, which has been rated under Diagnostic Code 7346 for rating a hiatal hernia.  Under Diagnostic Code 7346, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia (trouble swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

Here, the Veteran was provided with upper gastrointestinal tract radiography in October 2010 and December 2010, at which times he was diagnosed as having a small hiatal hernia and small gastroesophageal reflux into the lower esophagus.  The examiner indicated that the Veteran's esophagus was distensible without stricture, mass, or filling defects, and that the stomach and duodenum appeared within normal limits.

The Veteran was provided with a VA esophageal conditions examination in April 2015, at which time he was diagnosed as having GERD.  Subjectively, the Veteran reported that his GERD began in 1975 and that he experienced continued heartburn symptoms since that time which have remained the same since onset.  He additionally indicated that he did not experience any symptoms while taking medication (Nexium 20mg twice daily).  The only symptoms of the Veteran's GERD were pyrosis (heartburn), which occurred 4 or more times per year, as well as sleep disturbance caused by esophageal reflux.  There was no evidence of esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  

The Veteran's treatment notes do not report symptoms more severe than those found on VA examination.  The 10 percent rating assigned contemplates the pyrosis and reflux.  A rating in excess of 10 percent requires these symptoms, as well as substernal or arm or shoulder pain and productive of considerable impairment of health.  Id.  As such manifestations are not present, the Board determines that the criteria for a rating in excess of 10 percent are not more closely approximated, and such a rating is not warranted.


Degenerative changes, right knee

The Veteran also seeks a higher evaluation for right knee degenerative changes, which have been evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.171a, Diagnostic Code 5010, for traumatic arthritis.  Arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  38 C.F.R. § 4.171a, Diagnostic Code 5010.

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, is rated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by x-ray, is entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 21 Vet App. 1 (2011).

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2015).  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2015).

Normal motion of a knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).  Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a noncompensable rating; flexion that is limited to 45 degrees warrants a 10 percent rating; flexion that is limited to 30 degrees warrants a 20 percent rating; and flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants noncompensable rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating; extension that is limited to 20 degrees warrants a 30 percent rating; extension that is limited to 30 degrees warrants a 40 percent rating; and extension that is limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight, a 20 percent rating when it is moderate, and a 30 percent rating when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.  

Diagnostic Code 5259 provides a 10 percent disability rating for removal of symptomatic semilunar cartilage.  Id.  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, the General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

In addition, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259.  Further, by analogy, limitation of motion is also a consideration under Diagnostic Code 5258.  

Here, the Veteran was provided with a VA knee examination in February 2007, at which time he was diagnosed as having degenerative changes of the right knee.  Subjectively, the Veteran reported weakness, giving way, locking, and localized, aching pain.  However, the Veteran indicated that the disability did not cause incapacitation.  The Veteran further reported that he could not stand for long periods of time, otherwise he felt like his right knee was going to give way.  Upon objective examination, the right knee showed signs of guarding of movement as well as compression tenderness under the knee cap and medial joint space tenderness.  Examination of the right knee also revealed "locking" pain.  Range of motion testing revealed right knee flexion to 120 degrees (with pain at 120 degrees), and extension to zero degrees.  Joint function was additionally limited by pain and lack of endurance after repetitive use, with pain having the major functional impact, although there was no additional decrease in range of motion.  Joint function was not additionally limited by fatigue, weakness, or incoordination after repetitive use.  Anterior and posterior cruciate ligaments stability testing as well as medial and lateral collateral ligaments stability testing of the right knee were within normal limits.  Medial and lateral meniscus testing of the right knee was abnormal, however, with merely a slight degree of severity.

The Veteran was provided with a VA knee examination in October 2008, at which time he was diagnosed as having status post meniscus removal of the right knee with residual well healed scar.  The examiner explained that the degenerative
knee included destruction of the meniscus.  Subjectively, the Veteran reported weakness, stiffness, giving way, lack of endurance, locking, fatigability and constant, localized right knee pain which was crushing, burning, aching, and sharp in nature.  However, the Veteran denied any swelling, heat, redness, or dislocation.  The Veteran underwent surgery on his right knee in August 2002 for removal of the meniscus.  Upon objective examination, his right knee exhibited tenderness on the lateral joint space; however, there were no signs edema, effusion, weakness, redness, heat, guarding of movement.  In addition, there was no evidence of subluxation, genu recurvatum, locking pain, or crepitus.  Range of motion testing revealed flexion to 110 degrees and extension to zero degrees.  Joint function was additionally limited by pain and lack of endurance after repetitive use, with pain having the major functional impact.  The joint function on the right was not additionally limited by fatigue, weakness, or incoordination after repetitive use, and there was no additional limitation in range of motion.  The anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test, and the medial and lateral meniscus test of the right knee were all within normal limits.  As a result of his right knee disability, the Veteran was unable to squat more than 90 degrees.

The Veteran was next provided with a VA examination for his right knee in September 2009, at which time he was diagnosed as having right knee arthritis status post arthroscopic meniscus surgery.  Subjectively, the Veteran reported weakness, stiffness, giving way, lack of endurance, locking, fatigability and pain.  He denied experiencing any swelling, heat, redness, deformity, tenderness, drainage, effusion, subluxation or dislocation. The Veteran reported experiencing flare-ups as often as 3 to 6 times per day precipitated by physical activity and stress.  However, he denied functional impairment or any limitation of motion of the joint during flare-ups.  He reported difficulty with standing and walking for periods of time exceeding 2 to 3 minutes; however, he indicated that his condition had not resulted in any incapacitation or overall functional impairment.  Objective examination of the right knee revealed tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  In addition, there was no subluxation, genu recurvatum, locking pain, or ankylosis, although crepitus was noted.  Range of motion testing revealed flexion to 75 degrees (with pain at 75 degrees) and extension to zero degrees.  Joint function is additionally limited by pain after repetitive use; however, it was not additionally limited by fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus ligaments stability test were all within normal limits for the right knee. 

The Veteran was next provided with a VA examination for his right knee in October 2010, at which time he was diagnosed as having degenerative changes of the right knee.  Subjectively, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, and pain.  However, he denied any heat, redness, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation. The Veteran indicated that he experienced spontaneous flare-ups as often as once per day which were alleviated by rest, pain medication, and wearing a knee brace.  The Veteran reported an inability to stand or walk for long periods of time, as well as difficulty walking up and down hills.  In the previous 12 months, the Veteran alleged having an incapacitating episode for 14 days.  Upon objective examination, there was evidence of right knee tenderness and crepitus.  However, there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, genu recurvatum, locking pain, or ankylosis.  Range of motion testing revealed right knee flexion to 140 degrees (albeit with pain at 30 degrees), and extension to zero degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, nor was range of motion diminished after repetitive use.  

The Veteran was provided with his most recent VA knee examination in April 2015, at which time he was diagnosed as having right knee joint osteoarthritis status post meniscectomy.  Range of motion testing revealed right knee flexion to 130 degrees and extension to zero degrees, with pain upon flexion.  The Veteran was able to perform repetitive-use testing with at least three repetitions, with no additional loss of function or range of motion.  The examiner specified that the Veteran's range of motion did not contribute to functional loss.  However, the examiner indicated that pain significantly limited functional ability with repeated use over time, causing additional pain although no additional loss of range of motion.  Although there was evidence of crepitus, there was no evidence of pain upon weight bearing.  The Veteran denied experiencing flare-ups, but indicated that he was only able to walk 400 meters without pain, and up to 2 miles with pain.  Muscle strength testing was within normal limits, and there was no evidence of ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  Anterior instability, posterior instability, medial instability, and lateral instability testing were all normal.  

Based on these results, the Board finds that the Veteran is entitled to a 20 percent evaluation under Diagnostic Code 5260 for his service-connected degenerative changes of the right knee manifested by flexion essentially limited to 30 degrees.  During the appeal period, his right knee flexion, at worst, was limited to 30 degrees due to pain.  Although the Veteran's knee flexed to 140 degrees at that time, flexion was with pain from 30 degrees.  The Board recognizes that a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015).

However, the Board finds that the Veteran's right knee symptomatology does not warrant an evaluation in excess of 20 percent at any time during the appeal period, or a separate compensable rating for limitation of extension under Diagnostic Code 5261.  Throughout the rating period on appeal, the Veteran demonstrated full extension.  To warrant a rating in excess of 20 percent for right knee disability under the applicable diagnostic codes, there would need to be evidence of flexion limited to 15 degrees or extension limited to 20 degrees.  However, examination findings during the appeal period do not show ranges of motion limited to such degrees.  Additionally, Lachman and other testing did not reveal any abnormalities; and X-rays showed no more than moderate narrowing.  Although the Veteran subjectively reported experiencing incapacitating episodes, there was no evidence of these episodes in the clinical documentation.  Consequently, a rating in excess of 20 percent is not warranted for either flexion or extension of either knee under the schedular criteria for limitation of motion.  

Although the Veteran underwent surgery on his right knee in August 2002 for removal of the meniscus, a separate evaluation under Diagnostic Code 5259 is not warranted because the Veteran's current 20 percent evaluation under Diagnostic Code 5260 is already based on limitation of motion due to pain.  

Because there is no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 (2014).  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2014).  In this case, however, there is no medical evidence of instability, as varus and valgus testing did not reveal any abnormality.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, separate compensable evaluations are not warranted for instability and loss of motion of the right knee.   

As such, a 20 percent disability evaluation, but no higher, for traumatic right knee arthritis is warranted throughout the period on appeal.


Degenerative hypertrophy, right and left acromioclavicular joints

The Veteran also seeks increased evaluations for his degenerative hypertrophy of the right and left acromioclavicular joints, which are each separately rated as 10 percent disabling under Diagnostic Codes 5201-5010, which contemplate limitation of motion of the arm and traumatic arthritis, respectively.  The hyphenated diagnostic code in this case indicates that limitation of motion of the arm is the service-connected disorder, and that traumatic arthritis is a residual condition.  See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Codes 5010, 5201.

The criteria under Diagnostic Code 5201 evaluate disorders of the shoulder and arm based on limitation of motion and the criteria differ depending on whether the major (dominant) or minor (non-dominant) arm is being evaluated.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran is right hand dominant, and therefore, his left arm is his minor arm for rating purposes.  A 20 percent rating is warranted for limitation of the minor arm motion at the shoulder level or for limitation of motion of the minor arm midway between the side and shoulder level.  Id.  A 30 percent rating is warranted for limitation of minor arm motion to 25 degrees from the side.  Id.  A 20 percent rating is also assigned when the range of motion of the major arm is limited to shoulder level; while a 30 percent rating is assigned when the maximum range of motion of the major arm is limited to midway between side and shoulder level; and a 40 percent rating is assigned when range of motion of the major arm is limited to 25 degrees from the side.  Full range of motion of the shoulder is measured from zero degrees to 180 degrees in extension, shoulder abduction from zero to 180 degrees, and external and internal rotation from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  

Diagnostic Code 5010 dictates that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.

Here, the Veteran was provided with a VA examination in February 2007, at which time he was diagnosed as having degenerative hypertrophy of the left acromioclavicular joint.  Subjectively, the Veteran reported weakness, stiffness, giving way, and constant, localized pain (characterized as burning, aching, and sharp in nature).  The Veteran additionally reported that it was painful to raise his arms above his shoulders.  Upon objective examination, the right shoulder showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement. The left shoulder showed signs of tenderness on the anterior left acromioclavicular joint.  Range of motion testing of the right shoulder revealed flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Range of motion testing of the left shoulder revealed flexion to 160 degrees, abduction to 160 degrees, external rotation to 80 degrees (with pain at 80 degrees), and internal rotation to 80 degrees (with pain at 80 degrees).  Right shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use; however, left shoulder joint function was additionally limited by pain and lack of endurance after repetitive use, with pain having the major functional impact.  However, range of motion was not decreased in either the right or left shoulder following repetitive use.  

The Veteran was provided with a VA examination in October 2010, at which time he was diagnosed as having degenerative hypertrophy of the bilateral acromioclavicular joints.  Subjectively, the Veteran reported weakness, stiffness, giving way, lack of endurance, fatigability, tenderness, and pain.  However, he denied any swelling, heat, redness, locking, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran reported experiencing flare-ups as often as once per day, precipitated by physical activity and stress and alleviated by pain medication.  During flare-ups, the Veteran indicated that he could not carry heavy
equipment or climb ladders.  Within the past 12 months, the Veteran alleged having an incapacitating episode of 5 days.  Upon objective examination, the right and left shoulders exhibited tenderness.   However neither the right nor the left shoulder showed signs of edema, instability, abnormal movement, effusion,
weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  Range of motion testing of the right shoulder revealed flexion to 180 degrees (with pain at 50 degrees), abduction to 180 degrees (with pain at 80 degrees), external rotation to 90 degrees (with pain at 40 degrees), and internal rotation to 90 degrees (with pain at 40 degrees).  Range of motion testing of the left shoulder revealed flexion to 180 degrees (with pain at 70 degrees), abduction to 180 degrees (with pain at 90 degrees), external rotation to 90 degrees (with pain at 35 degrees), and internal rotation to 90 degrees (with pain at 10 degrees).  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, nor was range of motion diminished after repetitive use.  

The Veteran was next provided with a VA examination in April 2015, at which time he was diagnosed as having degenerative arthritis of the right and left shoulders.  Subjectively, the Veteran indicated he was unable to perform yard work, paint, or use his arms over his head; however, he denied experiencing flare-ups.  Range of motion testing of the right shoulder revealed flexion to 110 degrees, abduction to 110 degrees, external rotation to 70 degrees, and internal rotation to 30 degrees, with pain upon all ranges of motion.  Range of motion testing of the left shoulder revealed flexion to 115 degrees, abduction to 115 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees, with pain upon all ranges of motion.  The Veteran was able to perform repetitive-use testing with at least three repetitions, with no additional loss of function or range of motion.  The examiner indicated that pain significantly limited functional ability with repeated use over time, causing additional pain although no additional loss of range of motion.  However, in both shoulders, there was functional loss in the form of decreased overhead arm motion.  Although there was evidence of pain upon weight bearing in both shoulders, there was no evidence of crepitus.  Muscle strength testing was normal, and there was no evidence of ankylosis.  The examiner indicated that there was arthritis of the bilateral acromioclavicular joints which produced tenderness upon palpation and a positive cross-body adduction test.  The examiner indicated that the Veteran was unable to use his arms above the neck level, but that weight lifting was not limited as long as it did not occur above the neck level.  

From the above, it is immediately apparent that Diagnostic Codes 5200 (ankylosis) and 5202 (impairment of the humerus) have no application to the present matter.  The Veteran has not contended and the medical evidence is overwhelmingly against any finding that the Veteran's shoulder is ankylosed, that the Veteran has a malunion of the humerus, or that the Veteran has experienced episodes of dislocation of the humerus at the scapulohumeral joint during the appeal period.

The Board has also considered additional or alternative ratings for loss of use of the arm under Diagnostic Codes 5120 to 5125 or for a muscle injury under Diagnostic Code 5304 (Group IV including the infraspinatus muscle), but finds any separate or additional rating is not appropriate.  As the Veteran does not have complete functional impairment of his arms, a rating for loss of use of the arm is wholly inappropriate for any portion of the period under consideration.

However, higher evaluations are available under Diagnostic Code 5201.  To warrant a 20 percent evaluation under Diagnostic Code 5201 for either the minor or major arm, there must be limitation of arm motion at the shoulder level, i.e. 90 degrees or less.  Here, at worst and considering the impact of pain and repetitive motion, the Veteran's right shoulder flexion was essentially limited to 50 degrees due to pain, while his left shoulder flexion was essentially limited to 70 degrees due to pain.  These findings meet the criteria for 20 percent evaluations for both the right shoulder and left shoulder under Diagnostic Code 5201.  

To receive a disability in excess of 20 percent for the major arm, however, the evidence must show limitation of motion of the arm midway between side and shoulder level.  Therefore, flexion or abduction must be limited to 45 degrees or less.  38 C.F.R. § 4.71, Plate I.  To receive a disability in excess of 20 percent for the minor arm, the evidence must show limitation of arm motion to 25 degrees from the side.  In this case, the evidence consistently shows flexion and abduction greater than 45 degrees or the major arm and greater than 25 degrees for the minor arm, even considering the impact of pain and repetitive motion.

Finally, a rating under Diagnostic Code 5203 is not warranted on the facts of this case.  The highest rating available under Diagnostic Code 5203 is 20 percent where there is dislocation of the clavicle or scapula.  Because the Veteran's shoulder disabilities have been rated as at least 20 percent disabling throughout the period under consideration, he could not benefit from the assignment of a rating under Diagnostic Code 5203 instead of under Diagnostic Code 5201.  Moreover, the medical evidence is against finding that the Veteran has malunion or nonunion of the clavicle with loose movement, so the criteria for a rating under Diagnostic Code 5203 are not met.  Additionally, the Veteran's symptoms involve pain and limitation of motion, so any rating under Diagnostic Code 5203 based on those symptoms and the functional impairments caused by those symptoms, if assigned in addition to a rating under Diagnostic Code 5201 (limitations of motion), would involve impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD, GERD, knee osteoarthritis, and shoulder degenerative hypertrophy are evaluated under criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115.  When comparing the Veteran's particular disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluations assigned more than reasonably describe the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluations are adequate, and no referral is required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

Heart Condition

The Veteran seeks entitlement to service connection for a "heart condition."  Specifically, he has specified that has had high blood pressure, high cholesterol, and high triglycerides which affect his heart health.  The Board emphasizes that the Veteran has already been awarded service connection for hypertension, and that the Veteran withdrew his claim for a compensable evaluation for hypertension in September 2011.   

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

The Board acknowledges that the record confirms the Veteran has hypercholesterolemia and hypertriglyceridemia.  These records, however, reflect laboratory results which are not, in and of themselves, ratable disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).  In addition, there is no evidence of cardiac symptomatology at any time during the period on appeal.  

In view of the foregoing, the Veteran's claim of service connection for a heart condition, to include hypercholesterolemia and hypertriglyceridemia, must be denied as the preponderance of the evidence is against the claim as these are not disabilities for which service connection may be established. 

Diabetes mellitus, type II

The Veteran also seeks entitlement to service connection for diabetes mellitus, type II.  A review of the Veteran's service treatment records does not reveal a diagnosis of diabetes.  However, the Veteran does not contend that he contracted diabetes mellitus while in service; rather, he asserts that he contracted diabetes mellitus as a result of exposure to burning oil wells during his service in the Persian Gulf.  

The provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, require only that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3). 

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability" includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2014). 

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a) (2015). 

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4). 

The Veteran was provided with a VA Gulf War Registration examination in January 2013, at which time he was diagnosed as having diabetes mellitus.  The examiner explained that diseases of "partially explained etiology," such as diabetes, were not considered by VA to be in the category of medically unexplained chronic multisymptom illnesses.  However, the examiner nonetheless opined that it was "as likely as not" that the Veteran's diabetes mellitus, type II, was the result of exposure to Gulf War environmental toxins, to include burn pit smoke, formaldehyde in building materials, contaminated water, vaccines, drugs, and food or drink containing toxic chemicals.  The examiner explained that up-regulation and depletion of mucosal protective secretory immunoglobulin A was the first line of intestinal defense at the level of absorption sites, which left the absorption sites vulnerable to assault and commonly led to a chronic condition called "leaky gut" (increased intestinal permeability).  The examiner indicated that this cascade of events led to depletion of intestinal bacteria crucial to the gut's ability to transport nutrients through the small intestine villi into the blood.  Chronic leaky gut, in turn, led to dysregulation of systemic immune globulins. As more toxins are allowed to enter the bloodstream, the immune system constantly must be "on guard."  This constant catabolic influence up-regulates tissue damage at the same time the nutrient absorptive function is crippled by leaky gut.  The tissue is not able to be repaired at the same rate it is broken down, and inflammatory conditions ensue.  As toxins enter the liver through the portal vein, liver detoxification functions are up-regulated and eventually depleted, putting a toxic load upon the circulatory system.  Replenishment of liver detoxification pathways depend upon optimum gut function and adequate ingestion of sulfur-bearing foods and dark leafy greens to supply the crucial glutathione pathway.  However, with compromised liver detoxification, the systemic immune globulins become chronically up-regulated creating autoimmune conditions.  The chronic immune dysregulation which imposes a catabolic influence upon various tissues depletes adrenal cortisol and the adrenal production cannot keep up with the demand.  As the body's own anti-inflammatory process becomes inadequate, more and more of the body's cellular energy production is allocated to stabilizing the toxic degeneration. The adrenal glands produce more adrenalin in an attempt to derive energy from the muscles in order to meet the daily needs of the person. This excess adrenalin desensitizes the cellular insulin receptors and leads to insulin-resistance syndrome depriving the cells of optimum glucose transport. Blood glucose can increase and lead to diabetes and other inflammatory conditions, due to tissue glycation.

Based on a longitudinal review of the record, the Board concludes that the criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  The evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus.  The remaining question is whether the evidence establishes a causal connection between the diabetes and his military service.  Strengthening the Veteran's credibility is the medical opinion from the January 2013 VA examiner, who opined that it was "as likely as not" that the Veteran's diabetes mellitus, type II, was the result of exposure to Gulf War environmental toxins.  This physician reviewed the evidence of record and provided sound medical opinions discussing the likelihood of a positive relationship between the Veteran's current diabetes mellitus and his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  

The mandate to afford the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, as there is evidence both in favor of and against the claim, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).  As such, after resolving all doubt in the Veteran's favor, the Board concludes that service connection for diabetes mellitus, type II, is warranted.


ORDER

Prior to July 8, 2011, an evaluation of 30 percent, but no greater, for PTSD is granted.

From July 8, 2011, an evaluation of 50 percent, but no greater, for PTSD is granted.  

An evaluation in excess of 10 percent for GERD is denied

An evaluation of 20 percent, but no greater, for degenerative changes, right knee, is granted.

An evaluation of 20 percent, but no greater, for degenerative hypertrophy, right acromioclavicular joint is granted.

An evaluation of 20 percent, but no greater, for degenerative hypertrophy, left acromioclavicular joint is granted.

Service connection for a heart condition is denied.

Service connection for diabetes mellitus, type II, is granted.


REMAND

The Veteran also seeks entitlement to an evaluation in excess of 10 percent for left calf muscle injury, entitlement to service connection for a left shoulder rotator cuff tear of the supraspinatus tendon, entitlement to service connection for erectile dysfunction, and entitlement to a TDIU.  However, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the issue of entitlement to an evaluation in excess of 10 percent for left calf muscle injury, in April 2015, the RO requested that the Veteran be provided with a VA examination to determine the current severity of his service-connected left calf muscle injury.  The Veteran was provided with several examinations in April 2015, to include a "Knee and Lower Leg Conditions" examination which was intended to assess both his service-connected degenerative changes of the right knee and left calf muscle injury.  However, the April 2015 examiner focused primarily on the Veteran's right and left knees, and did not provide detailed findings by which to rate the Veteran's left calf muscle injury under Diagnostic Code 5312.  As such, the Board finds that remand is warranted for an additional examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

With respect to the issue of entitlement to service connection for a left shoulder rotator cuff tear of the supraspinatus tendon, the Veteran was provided with a VA examination in April 2015, at which time the examiner opined that the Veteran's diagnosed left shoulder rotator cuff tear was a new and separate condition which occurred in 2011 and was not associated with the Veteran's period of military service or his service-connected degenerative hypertrophy of the right and left acromioclavicular joints.  However, as the examiner did not address the issue of aggravation, the opinion is inadequate for VA purposes and remand is necessary.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

With respect to the issue of entitlement to service connection for erectile dysfunction, the Veteran claims that he suffers from erectile dysfunction as a result of the medication prescribed to treat his service-connected hypertension.  As such, the Veteran should be provided with a VA examination to determine the likelihood that his current erectile dysfunction is either caused or aggravated by any service-connected disability, to include the medications used to treat his service-connected hypertension.  

With respect to the issue of entitlement to a TDIU, the Board finds that it is inextricably intertwined with the claims remanded herein.  As such, this issue is also remanded to the RO.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2015); see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded the appropriate VA examination(s) to determine the current severity of his service-connected left calf muscle injury.  The claims file must be made available to the examiner.  The examiner must record in the examination report the Veteran's reported symptoms associated with his left calf muscle injury.

All appropriate testing must be conducted and the examiner must specifically comment on objective medical evidence of the presence or absence of the cardinal signs and symptoms of muscle disability, which are: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.56 (c).

2.  Schedule the Veteran for an appropriate VA examination to determine the likely nature and etiology of his claimed left shoulder rotator cuff tear of the supraspinatus tendon.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After an examination and review of the entire record, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed left shoulder rotator cuff tear of the supraspinatus tendon was caused or aggravated by his service-connected degenerative hypertrophy of the right and left acromioclavicular joints.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  A complete rationale for any opinion offered should be provided.

3.  Provide the Veteran with a VA examination to determine the likely etiology of his erectile dysfunction.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner asked to opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's diagnosed erectile dysfunction disability was caused by or aggravated by any of the Veteran's service connected disabilities, to include as a side effect of any medication, current or past, taken for a service-connected disability.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  A complete rationale for any opinion offered should be provided.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, then provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


